Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before March 36, 1961, with notice of argument for March 28, 1961, said appeal to he argued or submitted when reached. The stay contained in the order of this court, entered on January 24, 1961, is continued pending the hearing and determination of the appeal. Concur—Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.